Unity Bancorp, Inc. 64 Old Highway 22 Clinton, NJ 08809 800 618-BANK www.unitybank.com NewsNewsNewsNewsNews For Immediate Release: February 3, 2011 News Media & Financial Analyst Contact: Alan J. Bedner, EVP Chief Financial Officer (908) 713-4308 Unity Bancorp Reports Year End and Fourth Quarter Results Clinton, NJ - Unity Bancorp, Inc. (NASDAQ: UNTY), parent company of Unity Bank, reported net income available to common shareholders of $719 thousand, or $0.10 per diluted share, for the year ended December 31, 2010, compared to a net loss of $2.6 million, or $0.36 per diluted share for the same period a year ago.Return on average assets and average common equity for 2010 were 0.26% and 1.43%, respectively. James A. Hughes, President and CEO, stated, “We are pleased to report positive financial developments this quarter.”Mr. Hughes continued, “During the quarter, we had resolution to many problem credits.This resulted in a 27 percent decline in nonperforming assets from the prior quarter.We continue to remain optimistic about the opportunities ahead.We have also seen continued expansion in our net interest margin and had a record year in residential mortgage loan transactions.” Annual results were substantially impacted by the following items: · 2010 earnings were impacted by a $1.1 million increase in expenses on other real estate owned (“OREO”), or $0.09 per diluted share after tax. The increase in OREO expense is attributed to the write-down and subsequent disposal of several properties that were foreclosed upon in the fourth quarter of 2010. · 2009 earnings were materially impacted by an impairment charge of $2.6 million, or $0.24 per diluted share after tax, related to two pooled trust preferred securities and a one-time FDIC special assessment of $408 thousand, or $0.04 per diluted share in June 2009. Excluding the impairment charges and the FDIC special assessment, net loss attributable to common shareholders would have been $584 thousand or ($0.08) per diluted share for the year ended December 31, 2009. For the quarter ended December 31, 2010, the Company reported a net loss available to common shareholders of $299 thousand or $0.04 per diluted share, compared to a net loss of $239 thousand or $0.03 per diluted share for the fourth quarter of 2009.Return on average assets and average common equity for the fourth quarter of 2010 were 0.04% and (2.31)%, respectively. Fourth quarter results were substantially impacted by the following items: · During the fourth quarter of 2010, the Company booked an additional $750 thousand provision for loan losses and realized a $619 thousand increase in OREO expenses. Excluding these charges, net income available to common shareholders would have been $523 thousand or $0.07 per diluted share for the quarter ended December 31, 2010. · During the fourth quarter of 2009, the Company recognized an impairment charge of $862 thousand, or $0.08 per diluted share after tax, due to further deterioration of the underlying collateral for two pooled trust preferred securities.Excluding impairment charges, net income available to common shareholders would have been $330 thousand or $0.05 per diluted share for the quarter ended December 31, 2009. Net Interest Income Net interest income was $30.0 million, or 7.8% higher in 2010 than the $27.8 million reported for 2009.Factors affecting net interest income include: · The yield on earning assets decreased from 5.71% in 2009 to 5.38% in 2010. This was a result of interest-earning assets re-pricing in a low rate environment. · The cost of interest-bearing liabilities decreased from 2.84% for 2009 to 1.97% for 2010.All interest-bearing deposit costs declined with the largest decline in time deposits. · Net interest margin for 2010 was 3.67%, an increase of 45 basis points from the same period last year. Noninterest Income For the year ended December 31, 2010, noninterest income amounted to $5.1 million, an increase of $2.9 million from the prior year period.Excluding the effect of the OTTI charge noted above and net security gains, noninterest income increased $1.1 million.Noninterest income was affected by the following factors: · Branch fee income remained relatively flat compared to the prior year period. · Service and loan fee income decreased $235 thousand compared to the prior year period due to lower levels of prepayment fees. · Gains on sales on SBA loans amounted to $500 thousand, compared to $393 thousand a year ago. · Gains on the sales of residential mortgage loans amounted to $1.1 million, compared to $217 thousand from the prior year period due to a significant increase in the origination of mortgage loans. · There were no other-than-temporary impairment (“OTTI”) charges on investment securities recognized during 2010, compared to $2.6 million in the prior year period. · The increase in the cash surrender value of bank owned life insurance (“BOLI”) was the result of the Company purchasing $2.5 million in BOLI to help offset the rising cost of employee benefits. · Gains on the sales of investment securities amounted to $85 thousand, compared to $855 thousand in the prior year period. Noninterest Expense For the twelve months ended December 31, 2010, noninterest expenses were $25.0 million, an increase of $1.0 million or 4.4% from the same period a year ago. The following factors affected our noninterest expense: · Compensation and benefits expense amounted to $11.9 million, an increase of $632 thousand or 5.6%, due to higher employee medical benefits costs and increased residential mortgage commissions due to a larger sales volume, partially offset by lower incentive bonus payments. · Professional fees decreased $305 thousand, due to decreased legal, loan review and audit costs. · OREO expense increased $1.1 million, due to increased real estate carrying costs, valuation adjustments and losses on the sale of OREO properties. · FDIC insurance premiums decreased $406 thousand, due to the $408 thousand second quarter 2009 special assessment. Financial Condition At December 31, 2010, total assets were $818.4 million, a 12.0% decrease from the prior year-end. · Total loans decreased $41.1 million or 6.3%, from $657.0 million at December 31, 2009. The decrease occurred across all loan categories with SBA 7(a), SBA 504, commercial, residential mortgages and consumer loans decreasing 13.2%, 9.1%, 4.3%, 3.5% and 7.2%, respectively.Loan demand has been sluggish due to the economy.In addition, Unity has exited the national SBA program, adopting a local SBA program. · Total securities decreased $40.8 million since December 31, 2009, as Unity received $49.8 million in principal payments, sold $16.4 million and had $24.8 million in bonds called during 2010, partially offset by $50.5 million in purchases. · Core deposits, excluding time deposits, increased $7.7 million during the twelve month period to $474.2 million.The increase was due primarily to an $11.2 million increase in noninterest-bearing demand deposits and a $5.5 million increase in interest-bearing demand deposits.Time deposits decreased $111.2 million for the twelve months ended December 31, 2010 due to planned run off of a maturing high rate promotion that was done late in 2008 to bolster liquidity. · Shareholders’ equity was $70.1 million at December 31, 2010, an increase of $2.2 million from year-end 2009. · Book value per common share was $7.08, compared to $6.91 at year-end. · At December 31, 2010 the leverage, Tier I and Total Risk Based Capital ratios were 9.97%, 13.04% and 14.30%, respectively, all in excess of the ratios required to be deemed “well-capitalized”. Credit Quality · Nonperforming assets totaled $24.0 million at December 31, 2010, or 3.88% of total loans and OREO, compared to $27.0 million or 4.10% of total loans and OREO a year ago. · The SBA, commercial, residential mortgages, SBA 504 and consumer nonaccrual loans were $8.2 million, $5.5 million, $5.1 million, $2.7 million and $249 thousand, respectively.The majority of nonaccrual loans are secured by real estate. · OREO assets totaled $2.3 million at December 31, 2010, an increase of $816 thousand, compared to $1.5 million a year ago. · The allowance for loan losses totaled $14.4 million at December 31, 2010, or 2.33% of total loans. The provision for loan losses for the quarter and year ended December 31, 2010 was $2.75 million and $7.25 million, respectively, compared to $2.0 million and $8.0 million for the quarter and twelve month periods of 2009. · Net charge-offs were $2.5 million for the three months ended December 31, 2010, compared to $603 thousand for the same period a year ago.Net charge-offs were $6.7 million for the twelve months ended December 31, 2010, compared to $4.5 million for the same period a year ago. Mr. Hughes added, “Unity continues to work diligently to address problem loans.The decrease in nonperforming assets was related to the sale of many problem assets.For the near term, the size of our loan loss provision will remain the most important single factor in our earnings.However, we are hopeful we will see further improvement in credit quality in 2011.” Unity Bancorp, Inc. is a financial service organization headquartered in Clinton, New Jersey, with approximately $818 million in assets and $655 million in deposits.Unity Bank provides financial services to retail, corporate and small business customers through its 16 retail service centers located in Hunterdon, Middlesex, Somerset, Union and Warren Counties in New Jersey and Northampton County, Pennsylvania.For additional information about Unity, visit our website at www.unitybank.com, or call 800- 618-BANK. This news release contains certain forward-looking statements, either expressed or implied, which are provided to assist the reader in understanding anticipated future financial performance.These statements may be identified by use of the words “believe”, “expect”, “intend”, “anticipate”, “estimate”, “project” or similar expressions.These statements involve certain risks, uncertainties, estimates and assumptions made by management, which are subject to factors beyond the company’s control and could impede its ability to achieve these goals.These factors include general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, our ability to manage and reduce the level of our nonperforming assets, and results of regulatory exams, among other factors. UNITY BANCORP, INC. SUMMARY FINANCIAL HIGHLIGHTS December 31, 2010 2010.Q4 VS. 2010.Q3 2009.Q4 Amounts in thousands, except percentages and per share amounts 12/31/2010 9/30/2010 12/31/2009 % % BALANCE SHEET DATA: Total assets $ $ $ -3.3
